[fmcperformancebasedrestr001.jpg]
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT FMC CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN THIS RESTRICTED STOCK UNIT AWARD AGREEMENT
(this “Agreement”) is made by and between FMC Corporation (the “Company”) and
[_________________________]1 (the “Participant”). WHEREAS, the Company maintains
the FMC Corporation Incentive Compensation and Stock Plan (the “Plan”); and
WHEREAS, the Plan authorizes the grant of Restricted Stock Units; and WHEREAS,
to compensate the Participant for his or her past and anticipated future
contributions to the Company and to further align the Participant’s personal
financial interests with those of the Company’s stockholders, the Compensation
and Organization Committee of the Company’s Board of Directors (the “Committee”)
approved this grant of Restricted Stock Units to the Participant on the terms
described below, effective _________________, [Year1]2 (the “Grant Date”). NOW,
THEREFORE, in consideration of the mutual covenants herein contained and other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties hereto agree as follows: 1. Grant of Restricted Stock Units. (a)
Pursuant to the Plan and as of the Grant Date, the Company hereby awards to the
Participant a target number of [__________] Restricted Stock Units (the
“Units”). The terms of the Plan are incorporated herein by this reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
will have the same meanings as in the Plan. To the extent there is a conflict
between the Plan and this Agreement, the Plan will prevail. (b) Each Unit, once
vested, represents an unfunded, unsecured right of the Participant to receive
one share of Common Stock (each a “Share”) at a specified time. The Units will
be earned, and Shares will be issued in respect of earned Units, as set forth in
this Agreement. 2. Determination of Units Earned. Subject to the Participant’s
continued employment by the Company or any of its Affiliates through December
31, [Year 3] (the “Specified Date”), between 0%-200% of the Units shall become
earned in accordance with the table set forth below based on the Company’s
operating cash flow (as defined in Exhibit A hereto, the “Operating Cash Flow”)
during the three year period beginning on January 1, [Year 1] and ending on
December 31, [Year 3] (the “Measurement Period”): 1 Insert name of participant.
2 Insert date of committee action to approve the grant.



--------------------------------------------------------------------------------



 
[fmcperformancebasedrestr002.jpg]
Level Operating Cash Flow Percentage of Units Earned Below Threshold
[__________] 0% Threshold [__________] 25% Target [__________] 100% Maximum
[__________] 200% If the Company’s Operating Cash Flow is between the levels set
forth above, then the percentage of the Units earned will be ratably
interpolated. Any Units that are not earned as of the end of the Measurement
Period will be forfeited immediately and automatically and the Participant will
have no further rights with respect thereto. (b) If the Participant’s employment
terminates by reason of (i) Disability, (ii) death, (iii) Non-Approved
Retirement, or (iv) by the Company without Cause other than within two years
following a Change in Control, then the extent to which the Units are earned
shall be determined as if the Participant had continued in active service to the
Company through the Specified Date, but shall be prorated based on the number of
days the Participant was employed by the Company during the Measurement Period.
(c) In the event the Participant’s employment terminates by reason of Approved
Retirement, then the extent to which the Units are earned shall be determined as
if the Participant had continued in active service to the Company through the
Specified Date. (d) In the event the Participant’s employment terminates within
two years following a Change in Control due to either (i) a termination by the
Company without Cause or (ii) a resignation by the Participant with Good Reason,
then the Units shall be deemed earned at the target (i.e., 100%) level and
Shares will be distributed in respect thereof in accordance with Section 4(a)
below. For avoidance of doubt, this section will not apply if the Participant
has satisfied the conditions for Approved Retirement or Non-Approved Retirement
as of the date of his or her termination (in that case, Section 2(b)(iii) or
2(c) will apply, as applicable). (e) The application of Sections 2(b)(iii),
2(b)(iv), 2(c), and 2(d) is in each case conditioned on (i) the Participant’s
execution and delivery to the Company of a general release of claims against the
Company and its affiliates in a form prescribed by the Company, and (ii) such
release becoming irrevocable within 60 days following the cessation of the
Participant’s employment or such shorter period specified by the Company. For
avoidance of doubt, if this release requirement is not timely satisfied, all the
Units will be forfeited as of the effective date of the cessation of the
Participant’s employment and the Participant will have no further rights with
respect thereto. (f) Upon a cessation of the Participant’s employment with the
Company or any of its Affiliates, all Units that do not specifically remain
outstanding pursuant to Section 2(b), 2(c) or 2(d) will then be forfeited
immediately and automatically and the Participant will have no further rights
with respect thereto. -2-



--------------------------------------------------------------------------------



 
[fmcperformancebasedrestr003.jpg]
3. Definitions. (a) “Approved Retirement” means the cessation of the
Participant’s employment after June 30, [Year 1] and after the Participant has
(A) both attained age 62 and completed 10 years of service with the Company or
its Affiliates or (B) attained age 65, provided that the Participant has
commenced succession planning with the Company’s chief human resources executive
(in accordance with procedures established by the Company) at least six months
before the effective date of the Participant’s cessation of employment. (b)
“Good Reason” will have the meaning defined in the Participant’s Individual
Agreement, if any. If no Individual Agreement exists, “Good Reason” will mean
the occurrence of any one or more of the following: (i) the assignment to the
Participant of duties materially inconsistent with his or her authorities,
duties, responsibilities or position, or a material adverse change in the
Participant’s authorities, duties, responsibilities, position or reporting
requirements; (ii) the Company’s relocation of the Participant’s principal
worksite by more than (50) miles, excepting travel substantially consistent with
the Participant’s business obligations; or (iii) a material reduction in the
Participant’s base salary; provided that any such event will constitute Good
Reason only if the Participant notifies the Company in writing of such event
within 90 days following the initial occurrence thereof, the Company fails to
cure such event within 30 days after receipt from the Participant of written
notice thereof, and the Participant resigns his or her employment within 180
days following the initial occurrence of such event. (c) “Non-Approved
Retirement” means the cessation of the Participant’s employment after the
Participant has (i) both attained age 62 and completed 10 years of service with
the Company or its Affiliates or (ii) attained age 65, other than an Approved
Retirement. 4. Timing of Issuance. (a) Subject to Section 4(b), Shares will be
issued in respect of all earned Units (including any additional Units credited
under Section 7(b)) during the first two and a half months of the calendar year
beginning after the Specified Date. (b) Notwithstanding anything herein to the
contrary: (i) to the extent permitted by Treas. Reg. § 1.409A-3(j)(4)(vi), the
issuance of Shares in respect of a number of earned Units may be accelerated to
the date that employment taxes become payable with respect to this Award. Such
number of Units will be equal to the reasonably estimated amount of employment
taxes then required to be withheld and remitted, divided by the then current
Fair Market Value; (ii) to the extent the requirements of Treas. Reg. §
1.409A-2(b)(7)(ii) are met, the issuance of Shares hereunder will be delayed to
the extent the Company reasonably anticipates that the issuance will violate
Federal securities laws or other applicable laws; and (iii) the Company may
terminate this arrangement at any time prior to the end of the Measurement
Period in a manner consistent with the requirements of Treas. Reg. §
1.409A-3(j)(4)(ix). -3-



--------------------------------------------------------------------------------



 
[fmcperformancebasedrestr004.jpg]
(c) Fractional Shares will be rounded down to the next whole Share. 5.
Non-Transferability. Neither the Units nor any right with respect thereto may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance will be void and unenforceable against the
Company. 6. Clawback Policy. To the extent the Participant is a current or
former executive officer of the Company, the Award, any cash paid in respect of
the Award, and the rights of the Participant hereunder, are subject to any
policy (whether currently in existence or later adopted) established by the
Company providing for clawback or recovery of amounts paid or credited to
current or former executive officers of the Company. The Committee will make any
determination for clawback or recovery under any such policy in its sole
discretion and in accordance with any applicable law or regulation, and the
Participant agrees to be bound by any such determination. 7. Stockholder Rights.
(a) In General. The Participant will not have any stockholder rights or
privileges, other than dividend equivalent rights as set forth below, with
respect to the Shares subject to Units until such Shares are actually issued and
registered in the Participant’s name in the Company’s books and records. (b)
Dividend Equivalent Credits. The Participant shall be credited with an
additional number of earned Units as of the Specified Date determined as the
quotient of “y” divided by “z” where “y” equals the aggregate amount of any cash
dividends paid with respect to Shares during the Measurement Period with respect
to a number of Shares equal to the number of Units earned under Section 2 and
“z” equals the closing price per Share on the Specified Date, rounded to the
nearest whole Share. 8. No Limitation on Rights of the Company. The granting of
Units will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets. 9. Employment. Nothing in this
Agreement or in the Plan will confer on the Participant any right to continue in
service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or Affiliate employing or
retaining the Participant) to terminate the Participant’s employment at any time
for any reason, with or without cause. 10. Tax Treatment and Withholding. (a)
The Participant has had the opportunity to review with his or her own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. -4-



--------------------------------------------------------------------------------



 
[fmcperformancebasedrestr005.jpg]
(b) It is a condition to the Company’s obligation to issue Shares hereunder that
the Participant pay to the Company such amount as may be required to satisfy all
tax withholding obligations arising in connection with this Award (or otherwise
make arrangements acceptable to the Company for the satisfaction of such tax
withholding obligations). If the required withholding amount required is not
timely paid or satisfied, the Participant’s right to receive such Shares will be
permanently forfeited. The Company, in its discretion, may withhold Shares
otherwise issuable hereunder in satisfaction of the amount required to be
withheld in connection with this Award (based on the Fair Market Value of such
Shares on the date of such withholding). All cash payments under this Agreement
are subject to applicable withholding, as determined by the Company in its
discretion. 11. Notices. (a) Any notice required to be given or delivered to the
Company under the terms of this Agreement will be addressed to it in care of its
Secretary, FMC Corporation, at FMC Tower at Cira Centre South, 2929 Walnut
Street, Philadelphia, PA 19104, and any notice to the Participant (or other
person entitled to receive the Units) will be addressed to such person at the
Participant’s address now on file with the Company, or to such other address as
either may designate to the other in writing. Except as otherwise provided below
in Section 11(b), any notice will be deemed to be duly given when enclosed in a
properly sealed envelope addressed as stated above and deposited, postage paid,
in a post office or branch post office regularly maintained by the United States
government. (b) The Participant hereby authorizes the Company to deliver
electronically any prospectuses or other documentation related to this Award,
the Plan and any other compensation or benefit plan or arrangement in effect
from time to time (including, without limitation, reports, proxy statements or
other documents that are required to be delivered to participants in such plans
or arrangements pursuant to federal or state laws, rules or regulations). For
this purpose, electronic delivery will include, without limitation, delivery by
means of e-mail or e-mail notification that such documentation is available on
the Company’s Intranet site. Upon written request, the Company will provide to
the Participant a paper copy of any document also delivered to the Participant
electronically. The authorization described in this paragraph may be revoked by
the Participant at any time by written notice to the Company. 12. Beneficiaries.
In the event of the death of the Participant, the issuance of Shares, if any,
under this Agreement shall be made in accordance with the Participant’s written
beneficiary designation on file with the Company or its representative and/or
agent (if such a designation has been duly filed with the Company or its
representative and/or agent, in the form prescribed by the Company and in
accordance with the notice provisions of Section 11(a)). In the absence of any
such beneficiary designation, the delivery of Shares, if any, hereunder will be
made to the Participant’s estate. 13. Administration. By entering into this
Agreement, the Participant agrees and acknowledges that (a) the Company has
provided or made available to the Participant a copy of the Plan, (b) he or she
has read the Plan, (c) all Units are subject to the Plan, (d) in the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern, and
(e) pursuant to the Plan, the -5-



--------------------------------------------------------------------------------



 
[fmcperformancebasedrestr006.jpg]
Committee is authorized to interpret the Plan and to adopt rules and regulations
not inconsistent with the Plan as it deems appropriate. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to questions arising under the
Plan or this Agreement. 14. Entire Agreement. This Agreement, together with the
Plan, represents the entire agreement between the parties with respect to the
subject matter hereof and supersedes any prior agreement, written or otherwise,
relating to the subject matter hereof. This Agreement may only be amended by a
writing signed by each of the parties hereto. 15. Governing Law. The
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of Delaware without regard to the principles of
conflicts-of-laws. 16. Privacy. By signing this Agreement, the Participant
hereby acknowledges and agrees to the Company’s transfer of certain personal
data of such Participant to the Company for purposes of implementing, performing
or administering the Plan or any related benefit. Participant expressly gives
his or her consent to the Company to process such personal data. 17. Section
Headings. The headings of sections and paragraphs of this Agreement are inserted
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement. 18. Counterparts; Facsimile. This Agreement
may be executed in multiple counterparts (including by facsimile signature),
each of which will be deemed to be an original, but all of which together will
constitute but one and the same instrument. -6-



--------------------------------------------------------------------------------



 
[fmcperformancebasedrestr007.jpg]
IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Agreement on the respective date below
indicated. FMC CORPORATION By: Title: Date: PARTICIPANT Signature: Address:
Date: -7-



--------------------------------------------------------------------------------



 
[fmcperformancebasedrestr008.jpg]
Exhibit A “Operating Cash Flow” means the sum of the Company’s Adjusted
Operating Cash Flow for each of the three years in the Measurement Period. The
Company’s Adjusted Operating Cash Flow for each year is the sum of (1) and (2)
below: 1. the “adjusted EBITDA” for such year, which represents the Company’s
total revenue less operating expenses (which operating expenses consist of costs
of sales and services, selling, general and administrative expenses, including
corporate staff expense, and research and development expenses), excluding
depreciation and amortization, as reported in the Company’s audited financial
statements for the relevant year, and 2. the “change in Working Capital” for
such year (which change might be positive or negative), which represents the sum
of (a) trade receivables (net), (b) guarantees of vendor financing, (c)
inventories, (d) accounts payable (trade and other), (e) advance payments from
customers, and (f) accrued customer rebates, each as reported in the Company’s
consolidated statements of cash flow for the relevant year. The Operating Cash
Flow may be equitably adjusted in the discretion of the Committee, to account
for changes in accounting rules, laws, or regulations, acquisitions or
divestitures, interest expenses associated with the Company’s repurchase of
shares of common stock, business restructuring, material changes in the North
America crop pre-payment program, and other extraordinary events or
transactions. -8-



--------------------------------------------------------------------------------



 